CONCURRING OPINION
Johnson, Judge:
The issue presented in this case is the same as that before the court in Great Pacific Co., Inc. v. United States, 64 Treas. Dec. 590, T.D. 46757. The merchandise there consisted of ribs of palm leaves, sorted, and cut into exact lengths. It was claimed to be free of duty under paragraph 1703 of the Tariff Act of 1922, the predecessor of paragraph 1806 of the present tariff act, as sticks of wood, in the rough, or not further advanced than cut into lengths suitable for sticks for umbrellas, etc. The court held that the evidence tended to prove that the structure of the palm fiber was such that it would be classed as a wood, but overruled the protest, stating (p. 592) :
The provision in paragraph 1703 for “other woods not specially provided for” is intended to cover two classes of woods: First, woods in the rough; and second, woods not further advanced than cut into lengths suitable for sticks for umbrellas, parasols, etc. Palm fiber dressed in the same manner as the palm fiber in question herein was held in T.D. 44580 to be advanced in condition, and therefore the palm fiber herein is not in the rough and is not included in the first class provided for. Congress has specifically extended the second class of nonenumerated woods to include such as have been advanced by cutting into lengths so as to be suitable for sticks for umbrellas, parasols, sunshades, whips, fishing rods, or walking canes. There is no competent evidence in the record to prove that the palm fiber in question has been cut into lengths suitable for use in making any of the articles named in the second class.
On a petition for a rehearing, which was dismissed as untimely, Great Pacific Co. v. United States, 65 Treas. Dec. 470, T.D. 46952, appeal dismissed 22 C.C.P.A. (Customs) 336, T.D. 47364, the court discussed the substantive question further and distinguished the cases of United States v. Winter & Smillie, 4 Ct. Cust. Appls. 522, T.D. 33939; Rattan & Cane Co. v. United States, 6 Ct. Cust. Appls. 1, T.D. 35247; United States v. Larzelere & Co., 6 Ct. Cust. Appls. 273, T.D. 35502; and Peabody v. United States, 10 Ct. Cust. Appls. 220, T.D. 38562, stating (p. 473) :
* * * In holding that the phrase “or not further advanced than cut into lengths suitable for sticks for umbrellas, parasols, sunshades, whips, fishing rods, or walking canes” were words of extension rather than restriction, our appellate court held that it was an extension to woods in the rough so that such classification would include sticks not further advanced than cut into lengths suitable for sticks for umbrellas, etc. But it was not held that it was not necessary for the sticks so advanced to be suitable for the purpose named in the paragraph. In other words, when the sticks were advanced further than in the rough, they must be in lengths suitable for use in making the articles named in the paragraph. * * * [Italics quoted.]
*102This case (T.D. 46757) was referred to in American Push Broom & Brush Co. v. United States, 25 C.C.P.A. (Customs) 248, T.D. 49391, wherein the court agreed with the holding of the trial court that paragraph 1703 was inapplicable, stating (p. 253) :
* * * We are not convinced by tbe evidence upon this point that the merchandise is wood of a character contemplated to be covered by paragraph 1806.
See also Pacific Customs Brokerage Co. v. United States, 5 Cust. Ct. 146, C.D. 387, holding that sticks of birch, cut into random lengths, used for various purposes in the manufacture of furniture, are not classifiable under paragraph 1806, as they are neither in the rough nor suitable for manufacture into the articles named.
In the instant case, the evidence establishes that after the palmyra stalks were separated from the adherent leafy matter, they were cut to the lengths desired by the purchasers for use in the manufacture of brooms and brushes. They have, therefore, been advanced from the crude or primary state along the lines of their ultimate use and are not classifiable under the provision in paragraph 1806 for sticks in the rough. Chas. H. Demarest, Inc. v. United States, 44 C.C.P.A. (Customs) 133, C.A.D. 650; Great Pacific Co., Inc. v. United States, supra. Since there is no proof that they were cut into lengths suitable for sticks for umbrellas, parasols, sunshades, whips, fishing rods, or walking canes, under the authorities cited, they are not classifiable under the provision in paragraph 1806 for sticks cut into such lengths.
For the reasons stated, I am in accord that the claim in the protest herein for classification under paragraph 1806 of the Tariff Act of 1930 should be overruled.